Citation Nr: 0502401	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
hearing loss, rated as noncompensable (0 percent).

In September 2004, the veteran appeared before the 
undersigned Acting Veterans Law Judge at a travel board 
hearing in Waco, Texas.  A copy of the transcript has been 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent VA audiological examination was in 
July 2003.  At his September 2004 hearing, the veteran 
testified that he has very recently received a private 
audiological examination, and his hearing has gotten much 
worse over the past year.  The private audiological 
examination is not of record. 

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any recent audiological 
evaluation, VA or private, the veteran 
has received.  All records so received 
should be associated with the claims 
folder.

2.  The RO should then schedule the 
veteran for an audiological examination 
to determine the current level of 
disability.  All indicated tests should 
be accomplished.  

3.  The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford an applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




